United States Court of Appeals
                     For the First Circuit


No. 17-9002

  IN RE: KIMMY R. JACKSON, a/k/a Kimmy R. Jackson-Lupoli, a/k/a
                          Kimmy Lupoli,

                             Debtor.


                       KIMMY RENE JACKSON,

                           Appellant,

                               v.

 ING BANK, FSB; CAPITAL ONE, N.A.; BANK OF AMERICA, N.A.; HARMON
           LAW OFFICES, P.C.; PORTNOY & GREENE, P.C.,

                           Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on February 22, 2021, is
amended as follows:

    On page 8, line 8, "2018" is replaced with "2008"